               Case 3:20-cv-01357-JSC Document 51 Filed 01/07/21 Page 1 of 6




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   RAYMOND R. ROLLAN, State Bar #304548
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, 6th Floor
 5   San Francisco, California 94102-5408
     Telephone:    (415) 554-3888
 6   Facsimile:    (415) 554-3837
     E-Mail:       raymond.rollan@sfcityatty.org
 7

 8   Attorneys for Defendant
     CITY AND COUNTY OF SAN FRANCISCO
 9

10

11                                   UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13    DACARI SPIERS,                                     Case No. 20-CV-01357-JSC

14           Plaintiffs,                                 REPLY IN SUPPORT OF MOTION TO
                                                         VACATE THE TRIAL DATE AND STAY THE
15           vs.                                         CIVIL PROCEEDING

16    CITY AND COUNTY OF SAN                             Hearing Date:           February 4, 2021
      FRANCISCO; AND DOES 1-50                           Time:                   9:00 a.m.
17    INDIVIDUALLY AND IN OFFICIAL                       Place:                  Zoom
      CAPACITIES AS POLICE OFFICERS FOR
18    THE CITY AND COUNTY OF SAN
      FRANCISCO, INCLUSIVE,
19
             Defendants.
20

21

22          Defendant City and County of San Francisco (“Defendant”) respectfully submits this Reply

23   Brief to Plaintiff Dacari Spiers’ (“Plaintiff”) Opposition to Defendant’s Motion to Vacate the Trial

24   Date and Stay the Civil Proceeding.

25                         MEMORANDUM OF POINTS AND AUTHORITIES

26   I.     INTRODUCTION

27          In his Opposition, Plaintiff does not contest Defendant’s request that the trial date be vacated in

28   light of the recent criminal charges filed by the San Francisco District Attorney’s Office against San
      REPLY ISO MOTION TO STAY/VACATE                     1                           n:\lit\li2020\200798\01503147.docx
      CASE NO. 20-CV-01357-JSC
               Case 3:20-cv-01357-JSC Document 51 Filed 01/07/21 Page 2 of 6




 1   Francisco Police Department (“SFPD”) officer Terrance Stangel. This Reply brief therefore addresses

 2   the remaining issue of whether the Court should stay the civil matter pending the resolution of the

 3   parallel criminal proceeding. Plaintiff requests that the Court continue “discovery for all parties absent

 4   STANGEL, such that evidence can be discovered and preserved…” (Pl.’s Opposition (“Pl.’s Opp.”)

 5   at p. 3). For the reasons set forth below, this Court should deny Plaintiff’s request and stay the entire

 6   civil proceeding.

 7   II.    IMPLICATION OF FIFTH AMENDMENT RIGHTS WEIGH IN FAVOR OF A STAY

 8          Inherent in Plaintiff’s request for a partial stay of discovery as to Officer Stangel is the

 9   acknowledgment of Officer Stangel’s substantial Fifth Amendment concerns arising from the parallel

10   criminal matter. Nowhere in Plaintiff’s Opposition does he contest that this factor weighs in favor of

11   Officer Stangel.

12          Instead, Plaintiff’s contends that the City and County of San Francisco and other officers do

13   not have any Fifth Amendment concerns that would warrant a stay of discovery unrelated to Officer

14   Stangel. (See Pl.’s Opp. at p. 4). Plaintiff’s lawsuit involves allegations of use of force on October 6,

15   2019, as well as allegations that SFPD officers harassed Plaintiff while he was recovering at St.

16   Francis Hospital. In Opposition, Plaintiff attempts to characterize these events as separate

17   transactions, and asks that the Court stay discovery involving only Officer Stangel. Plaintiff’s

18   argument, however, ignores the fact that his claims in this case arise from the “same nucleus of facts”

19   pertaining to the officers’ response to a call regarding a domestic violence dispute, the subsequent

20   physical altercation between the parties, and action taken by SFPD to prevent further harm from

21   occurring. As such, the parallel criminal proceeding against Officer Stangel may have prejudicial

22   effect on other officers who were involved in the incident, but have not been criminally charged.

23          Accordingly, a stay is appropriate to safeguard Officer Stangel’s Fifth Amendment rights, and

24   will prevent prejudice against other officers.

25   III.   THE KEATING FACTORS WEIGH IN FAVOR OF A STAY

26          Even assuming only Officer Stangel’s Fifth Amendment rights are implicated by the parallel

27   criminal matter, the remaining Keating factors weigh in favor of a stay of the entire civil proceeding.

28   See Keating v. Office of Thrift Supervision, 45 F.3d 322, 324 (9th Cir. 1995), cert. denied, 516 U.S.
      REPLY ISO MOTION TO STAY/VACATE                      2                            n:\lit\li2020\200798\01503147.docx
      CASE NO. 20-CV-01357-JSC
               Case 3:20-cv-01357-JSC Document 51 Filed 01/07/21 Page 3 of 6




 1   827 (1995) (The extent to which the pending civil action implicates the Fifth Amendment privilege of

 2   a defendant is a “significant factor,” but is “only one consideration to be weighed against others.”)

 3   The court’s inquiry into the remaining Keating factors is “fact-specific,” and the court retains

 4   discretion to treat and weigh the factors as it sees fit under the circumstances. McCormick v. Rexroth,

 5   No. 09-CV-4188-JF, 2010 WL 934242, at *3 (N.D. Cal. Mar. 15, 2010).

 6          A.      A Stay of The Civil Matter Will Not Prejudice Plaintiff.

 7          Plaintiff’s Opposition provides two reasons to support his argument of prejudice: (1) a stay

 8   results in Plaintiff’s ongoing suffering because he continues to forego physical and mental health

 9   therapy arising from this incident, and (2) a stay would lead to evidence being forgotten, misplaced, or

10   destroyed. (See Pl.’s Opp. at p. 7). These claims are unavailing,

11          First, Plaintiff’s statement regarding the delay of receiving physical and mental treatment is

12   without merit because whether and when he receives such treatment is not impacted by a stay of civil

13   discovery, specially when Plaintiff concedes that the trial date should be vacated pending the

14   resolution of the parallel criminal proceeding. Plaintiff has not cited any cases to support a finding of

15   prejudice on this basis.

16          Second, Plaintiff’s argument that a stay results in prejudice because of evidence preservation

17   issues is equally unpersuasive. Although courts have found prejudice to a plaintiff where a stay of

18   discovery might result in his inability to identify other potential defendants, or where a stay may

19   impact his ability to locate and present favorable evidence, those concerns are not present here. See

20   Gen. Elec. Co. v. Liang, No. 13-CV-8670-DDP, 2014 WL 1089264, at *4 (C.D. Cal. Mar. 19, 2014);

21   Applied Materials, Inc. v. Semiconductor Spares, Inc., Nos. 95-CV-20129-RMW & 95-CV-20156-

22   RMW, 1995 WL 261451, at *2 (N.D. Cal. Apr. 26, 1995). Plaintiff attacks Defendant’s reliance on

23   McCormick on the basis that the court in that case granted a stay because the criminal matter was set to

24   begin quickly, assuaging the plaintiff’s concerns regarding evidence preservation. (Pl.s’ Opp. at p. 7).

25   The McCormick court, however, also found that in addition to the proximity of the trial, “[T]he fact

26   that the witnesses for the two proceedings are likely to include many of the same people providing

27   much of the same testimony should reduce the danger that any testimony will be lost as a result of the

28   stay.” McCormick, 2010 WL 934242, at *3. Here, the parties have exchanged initial disclosures and
      REPLY ISO MOTION TO STAY/VACATE                      3                          n:\lit\li2020\200798\01503147.docx
      CASE NO. 20-CV-01357-JSC
                  Case 3:20-cv-01357-JSC Document 51 Filed 01/07/21 Page 4 of 6




 1   identified all of the witnesses involved in this matter. As such, the filed criminal charges greatly

 2   reduces any prejudice Plaintiff may claim as a result of a stay. Therefore, this factor weighs in favor

 3   of a stay.

 4           B.       Judicial Efficiency Warrants A Stay.

 5           As to this factor, Plaintiff states that judicial efficiency does not warrant a stay of the entire

 6   civil matter because he should be allowed to proceed with discovery on his Monell claim, as well as

 7   any discovery related to the procurement and service of the Emergency Protective Order at St. Francis

 8   Hospital. (Pl.’s Opp. at p. 8). Plaintiff’s request for a partial stay, however, would lead to

 9   inefficiencies - whatever efficiency might be gained by proceeding with some discovery is outweighed

10   by the inefficiency involved in figuring which discovery can go forward. McCormick, 2010 WL

11   934242, at *3 (noting the inefficiencies associated with “the Court [being] called upon to determine

12   what types of discovery do and do not fall within the bounds of a partial stay”). This is especially true

13   in this case, where Plaintiff has adopted a scorched earth discovery strategy, requesting discovery,

14   including cell phone text messages and personnel records, relating to twenty-four SFPD officers.

15           To the contrary, courts have determined that staying a “parallel civil proceeding in its early

16   stages may prove more efficient in the long-run” because disposition of the criminal action may

17   “narrow the issues and streamline discovery in the civil proceeding.” SEC v. Alexander, No. 10-CV-

18   4535-LHK, 2010 WL 5388000, at *5 (N.D. Cal. Dec. 22, 2010) (finding that a stay may be more

19   efficient where no defendant has answered and several defendants had not yet appeared); see also

20   Douglas v. United States, Nos. 03-CV-4518-JW & 04-CV-5357-JW, 2006 WL 2038375, at *5 (N.D.

21   Cal. July 17, 2006) (stating that permitting the criminal trial to proceed first may narrow the issues and

22   streamline discovery in the civil proceeding); Jones v. Conte, No. 04-CV-5312-SI, 2005 WL 1287017,

23   at *2 (N.D. Cal. Apr. 19, 2005) (finding that a stay would allow civil discovery to proceed unhindered

24   by self–incrimination concerns).

25           This factor weighs in favor of a stay. Staying the civil action while allowing the parallel

26   criminal action to proceed would streamline civil discovery in several respects: First, many deposition

27   topics such as those relating to Plaintiff’s Monell claim, including SFPD policies and deputies’

28   disciplinary history, would likely end up being unnecessary or narrowed as to scope and time, because
      REPLY ISO MOTION TO STAY/VACATE                        4                           n:\lit\li2020\200798\01503147.docx
      CASE NO. 20-CV-01357-JSC
               Case 3:20-cv-01357-JSC Document 51 Filed 01/07/21 Page 5 of 6




 1   witnesses will have given sworn testimony in the criminal case. This is more so because Defendant

 2   has already produced documentary information relating to these policies and procedures. Second,

 3   Plaintiff has propounded written discovery regarding twenty-four SFPD officers and Defendant is still

 4   in the process of producing voluminous responsive records. No depositions have been taken in the

 5   case. No individual defendants have been named in the case. Some of the officers for whom Plaintiff

 6   requests discovery were not even present on the scene, they merely reviewed and approved another

 7   officer’s report. Plaintiff’s fishing expedition would thus be streamlined and narrowed by the parallel

 8   criminal proceeding because that proceeding would clarify the officers that have personal knowledge

 9   relating to the case. A stay of discovery would thus spare the parties the expense of conducting

10   depositions of officers who do not possess information reasonably calculated to lead to admissible

11   evidence. Therefore, this factor weighs in favor of a stay of the civil proceeding.

12          C.      The Interests of Non-Parties Weigh in Favor of A Stay

13          Next, Plaintiff makes the bare assertion that “interests of non-parties weigh in favor of

14   continuing to allow discovery to ensure that witnesses are located and able to provide their testimony

15   while the matter is relatively fresh in their minds.” (Pl.’s Opp. at p. 9). Plaintiff, however, has not

16   identified any third-party witnesses previously listed in the initial disclosures that would be adversely

17   impacted by a stay. To the contrary, any third-party witnesses in this matter, including the two eye

18   witnesses who observed the incident, and police officers who responded to the scene, have an interest

19   in staying the matter pending the resolution of the parallel criminal proceedings because they are likely

20   be called to testify as witnesses in the criminal case.

21          Moreover, although not criminally prosecuted, the other officers in this case will be prejudiced

22   by any negative inferences jurors may draw from Officer Stangel’s exercise of his Fifth Amendment

23   rights. As such, this factor weighs in favor of a stay.

24          D.      The Interest To Preserve The Integrity of The Parallel Criminal Proceeding
                    Outweighs The Public’s Interest of Allowing Discovery To Proceed in The Civil
25                  Matter.
26          As to the last Keating factor, Plaintiff argues that the public has a strong interest in ensuring

27   accountability for law enforcement officials who allegedly abused their power. (See Pl.’s Opp. at p.

28   9). However, the public also has an interest in safeguarding the integrity of criminal proceedings.
      REPLY ISO MOTION TO STAY/VACATE                          5                       n:\lit\li2020\200798\01503147.docx
      CASE NO. 20-CV-01357-JSC
               Case 3:20-cv-01357-JSC Document 51 Filed 01/07/21 Page 6 of 6




 1   SEC v. Nicholas, 569 F. Supp. 2d 1065, 1072–73 (C.D. Cal. 2008) (finding in that case that the

 2   criminal proceedings were of primary importance to the public and to defendants, and the civil case,

 3   “which carries only civil sanctions and monetary penalties, is not of an equally pressing nature”); see

 4   also Alexander, 2010 WL 5388000, at *6 (finding that with respect to SEC civil and criminal

 5   enforcements, where criminal proceedings on the same matters had already commenced, the “public's

 6   interest in fair criminal proceedings” takes precedence).

 7          Although Defendant recognizes the public’s interest in deterring future misconduct by police

 8   officers, this goal is equally served by the parallel criminal proceeding against Officer Stangel, which

 9   relate to the same incident. Therefore, the public interest in protecting the integrity of the criminal

10   proceeding outweighs the public’s interest in the resolution of the pending civil action. Thus, this

11   factor weighs in favor of a stay.

12   IV.    CONCLUSION

13          The parties agree that the Court should vacate the trial date in the civil case pending the

14   resolution of the parallel criminal proceeding against Officer Stangel. Furthermore, the Keating

15   factors weigh in favor of a stay of the entire civil proceeding. Therefore, Defendant respectfully

16   requests that the Court grant Defendant’s Motion to Vacate the Trial Date and Stay the Civil

17   Proceeding.

18

19   Dated: January 7, 2021
                                                    DENNIS J. HERRERA
20                                                  City Attorney
                                                    MEREDITH B. OSBORN
21                                                  Chief Trial Deputy
                                                    RAYMOND R. ROLLAN
22                                                  Deputy City Attorney
23

24                                              By: /s/ Raymond R. Rollan
                                                   RAYMOND R. ROLLAN
25
                                                    Attorneys for Defendant
26                                                  CITY AND COUNTY OF SAN FRANCISCO

27

28
      REPLY ISO MOTION TO STAY/VACATE                      6                           n:\lit\li2020\200798\01503147.docx
      CASE NO. 20-CV-01357-JSC
